The problem presented is whether the claimant, a patrolman in the plant protection department of the employer, sustained an injury in the course of and growing out of his employment when he was injured in a softball game. In our State we have upheld an award made for an injury to an employee suffered while playing golf (Matter of Piusinski v. Transit Valley Country Club,283 N.Y. 674); baseball (Matter of Huber v. Eagle StationeryCorp., 254 App. Div. 788, leave to appeal denied 278 N.Y. 739); soccer (Matter of Holst v. New York Stock Exch., 252 App. Div. 233); hockey (Matter of Chadwick v. New York StockExch., 252 App. Div. 714.) Since there is a statutory presumption (Workmen's Compensation Law, § 21, subd. 1) that "the claim comes within the provision of this chapter" and the facts found by the board are conclusive (Workmen's Compensation *Page 477 
Law, § 20), the only question presented is whether there is any substantial evidence to sustain the findings of the board. We may not weigh the evidence.
The referee appointed under the Workmen's Compensation Law found that the claimant's injuries "arose out of and in the course of his employment." On a review by the full board the award was affirmed and the following findings of fact were made:
"2. On August 10th, 1944, the said Charles A. Wilson, while engaged in the regular course of his employment and while working for his employer, and while playing baseball on a team promotedand encouraged by the employer and made up of employees of hisDepartment, sustained accidental injuries * * *.
"5. The employer promoted the organization of departmental baseball teams and encouraged the participation of its employees in athletic activities. It paid for the equipment and conferences were held on the company's time without deduction of pay.
"The resulting better employer-employee relationship exercised a stimulating influence upon the work activity of the participant employee through such recreational facilities.
"The claimant's participation in playing baseball was only because he was an employee and was incidental to his employment. Following the accident, nursing treatment was rendered to Charles A. Wilson at the plant." (Emphasis supplied.)
The board, therefore, concluded that "the payment of equipment by the company, conferences held on company's time without deduction of pay, nursing treatment rendered to claimant herein at plant, in conjunction with all other proof, indicate that the employer promoted the organization and also the participation in athletic activities as above described. It follows therefrom that this resulted in the fostering of better employer-employee relationship and exercised a stimulating influence upon the work activity of the participant employees through such recreational facilities."
The proof referred to and relied upon by the board was substantially as follows:
The employer, General Motors Corporation, Chevrolet Motor and Axle Division, at the time of this accident, was engaged in the manufacture of aeroplane engines. It was during wartime *Page 478 
and the factory was operating with day and night shifts. The employee, a man of forty-five years of age was in the patrol service of the plant protection department. There was a league of fourteen softball teams organized at the suggestion of the men, with a president and other officers. There was a rules committee consisting of the managers of each team. Claimant was asked to play on the team representing patrol service by one of his fellow patrolmen and urged to continue thereon when he failed to appear for play by his lieutenant. The teams represented many divisions of workers including one representing foreman and called "Supervision." The employer furnished all equipment, at a cost of $1,000, consisting of jerseys, caps, baseballs, bases, etc. The uniform had across the front "M.  A.", referring to the Motor and Axle Division, together with the number 10, which represented the patrol service. The games were played at Front Park, a public park of Buffalo which had baseball diamonds. In this way claimant became acquainted with the other men in the plant including "Supervision." At the time of the organization of the league, one Fred Hill, a salaried foreman, was appointed to oversee it and the team managers acted under his supervision. Hill was in charge of issuing regular company A.V.O. forms (a company classification) to authorize the dispensing of replacement softball equipment by the employer to the managers as it was needed by the teams. The company furnished a place to store and care for the equipment. Meetings of team managers were called during working hours in the conference room of the employer. At times claimant would receive a telephone message to contact the manager and to have him go over to attend the meeting. The managers would be given time off from duty by their foreman to attend the meetings without wage deduction. A schedule would be drawn at the meetings so that a player would know where he was to play the following week. There was some attendance by employees as spectators. The umpires were selected from the men and were supplied with white jerseys and caps by the employer. On the day of the injury claimant was picked up by his sergeant, a superior, in the latter's automobile and driven to the park. On that day the claimant during play collided with one of the players on the opposing team. As a result he suffered a comminuted fracture *Page 479 
of his left leg at the knee with consequent permanent loss of use of that leg to the extent of two thirds.
The Appellate Division in unanimously affirming the findings of the board said in part: "Claimant was a member of one of fourteen softball teams, composed of employees of the employer's Tonawanda plant and organized into a league. There is evidence [1] that the company furnished playing equipment, [2] permitted conferences of the league's officials to be held on company time without deduction of pay, and [3] furnished nursing treatment to claimant after his injury." (Arabic numerals supplied.) (272 App. Div. 845. )
The board and the Appellate Division obviously proceeded upon the theory that an injury sustained by an employee while engaged in a recreational activity, so promoted and encouraged by the employer and redounding to the employer's benefit, is compensable as arising out of and in the course of employment. We believe that theory to be correct and in accord with the letter and spirit of the law and the previous decisions of this court.
The broad and remedial purpose of the Workmen's Compensation Law would not be effectuated by narrowly restricting coverage solely to employees who are injured while performing the specific tasks for which they were hired. It is one of the attributes of the employer-employee relationship that the employee usually attempts in some measure to accede to the wish, as well as the command, of his employer. Because of the subordinate position of the employee, the employer's wish may well acquire the force of a compulsion — to a greater or lesser degree according to the circumstances of each case. This moral suasion exerted by the employer is a very real factor in any employment and cannot be ignored by the board or the courts in cases like the one at bar. Thus, where an activity — different from the employee's regular duties and even recreational in nature — is encouraged, promoted or subsidized by the employer, there is a strong compulsion upon the employee to participate in the outside activity. We must recognize this human reaction and the social pressures that prompt it. It has a very practical aspect, too; for a young employee with a young family might better resist the urging of his superiors to engage in the playing of baseball where there is frequently the fracture of fingers or ankles, even among professionals, if *Page 480 
his family is to be left without compensation during his recovery from an injury, assuming that there may be a complete recovery.
True, it is urged by the employer that there was no compulsion exercised to induce the claimant to play. We do not think proof of direct compulsion was necessary since the employer was found to have sponsored the adventure in employee-supervision relationship but again that would be a question of fact. Recently there was consideration of the subject of what constitutes compulsion as a matter of law in Matter of Dearing v. UnionFree School, Tonawanda (272 App. Div. 167), but we felt that there was no room for such consideration where the Workmen's Compensation Board had already passed upon the question as one of fact. We reversed the order of the Appellate Division and reinstated the decision of the board on the ground that the board's finding of fact that the injury did not arise out of and in the course of claimant's employment was supported by substantial evidence and was, therefore, conclusive under section 20 of the Workmen's Compensation Law. (Matter of Dearing v.Union Free School, Tonawanda, 297 N.Y. 886, 887.)
We think it clear too that the employer derived business benefit from its promotion and encouragement of the activity. That activity tended to exercise a salutary influence upon employer-employee relations and increased contacts and acquaintanceship among the employees. The board has so found upon substantial evidence. The money expenditure would be properly allocable to "employees' welfare" a proper item of "operating expense" for corporate and tax purposes. We must bear in mind that directors do not attempt to expend moneys for noncorporate purposes.
It is also urged that an affirmance here may cause employers to reduce their offers of relaxation and athletic activities to their employees. The probability of such future conduct on the part of employers, we think, will depend in large measure upon experience as to the frequency of injuries sustained by employees during such athletic activities. If the injuries suffered by players in a particular sport are infrequent and unusual, the employer will continue its practice since protection under the Workmen's Compensation Law may be obtained by a slight increase in the security bond deposit as to self-insurers, or additional pennies in a State-wide insurance rate as to other employers. If the injuries are frequent and serious, then the *Page 481 
risk may be an unreasonable one for the employer, and also for a player with a family, and it may be that the employer will not wish to underwrite that risk, nor the player to assume it without workmen's compensation to take care of him and his family. At any rate, it is better for groups of employers and employees to know where they stand and so be able to govern themselves accordingly. If athletic contests for foreman and workers do not benefit the corporation, there is no corporate reason for providing them. If they do, then injuries suffered for the corporation's sake, must draw workmen's compensation in their wake.
Finally, the employer urges certain out-of-State cases upon us as analogous. The nearest in point is a South Carolina case,Pate v. Plymouth Mfg. Co. (198 S.C. 159). The next nearest is a Michigan case, Clark v. Chrysler Corp. (276 Mich. 24). The difficulties in construing our Workmen's Compensation Law by the light of South Carolina or Michigan cases are manifold. First, the statutes are not the same. Neither State has a provision such as we have in subdivision 1 of section 21, to the effect that there is a fact presumption at the threshold of the inquiry which, with some evidence of connection between the accident and the employment, establishes the claimant's case. Then, other States neither have the number and variety of factories we have here, nor the number of factory workers. Therefore, they have not our problems and so their Legislatures have not framed laws to meet them. As a result, their courts have not written against a background of our problems. In other words, quite naturally, not having our problems, they have not our viewpoint or approach. It is doubtful from a reading of the language in the South Carolina and Michigan cases whether in those States the cases cited in the first paragraph of this opinion would have been decided as our courts decided them.
Can we say on this record that the presumption of fact of subdivision 1 of section 21 of the Workmen's Compensation Law, has been overcome by "substantial evidence" to the contrary? That section reads:
"PRESUMPTIONS. In any proceeding for the enforcement of a claim for compensation under this chapter, it shall be presumed in the absence of substantial evidence to the contrary *Page 482 
"1. That the claim comes within the provision of this chapter; * * *." We think not. (Matter of Hoffman v. New York CentralR.R. Co., 290 N.Y. 277, 278-279.)
We have gone to some length in upholding awards similar to the one in the instant case. For example, in Matter of Piusinski v.Transit Valley Country Club (283 N.Y. 674, supra), we affirmed an award made to a golf caddy who was injured when hit by a ball while playing on his employer's course with another caddy as was customary for them. The caddies were not required so to play but it was to their advantage to do so and the employer encouraged the practice. Such games between caddies were not only for their own amusement but also tended to make them more efficient. It is true that the injury there was on the employer's property but the employer used that property as a golf course. Here, the ballplaying was necessarily in a park. The employer's property was used as a factory and one cannot play ball in a factory. It should make no difference in the reasoning applied whether the employer owned a field where the game was played or the playing was done in a public park. The question is at bottom one of sponsorship and accruing benefit. Similarly, in Matter ofKenney v. Lord  Taylor, Inc. (254 N.Y. 532), the claimant attended a dinner given by her employer in the employer's building after regular working hours. The employees were not required to attend. No tickets were issued, no charges were made and only employees were admitted. At the dinner there were speeches on salesmanship for the benefit of the employer. Between speeches there was dancing during which claimant fell and broke her wrist. We upheld the award to her, feeling that the then Industrial Board had the right to find from the evidence that claimant was injured while in the course of her employment. It is to be noted that there is no case in this State which limits in any way the rule formulated above, and applied in the Piusinski
and Kenney cases (supra). Since the elements upon which liability was predicated in those cases are present in the instant case, the result must be the same.
The order of the Appellate Division should be affirmed, with costs.
LOUGHRAN, Ch. J., DESMOND and BROMLEY, JJ., concur with FULD, J.; CONWAY, J., dissents in opinion in which LEWIS and DYE, JJ., concur.
Order reversed, etc. *Page 483